
	
		I
		112th CONGRESS
		1st Session
		H. R. 2501
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2011
			Ms. DeLauro (for
			 herself, Mr. Johnson of Georgia,
			 Mr. Davis of Illinois,
			 Mr. Cummings,
			 Mr. Thompson of Mississippi,
			 Ms. Schakowsky,
			 Mr. Filner,
			 Mrs. Maloney,
			 Mr. Rangel,
			 Mr. George Miller of California,
			 Mr. McDermott,
			 Mr. Grijalva,
			 Mr. Fattah,
			 Mr. Towns,
			 Mr. Frank of Massachusetts,
			 Mr. Jackson of Illinois,
			 Ms. Hirono,
			 Ms. Norton,
			 Ms. Moore,
			 Ms. Fudge,
			 Ms. Wilson of Florida,
			 Ms. Woolsey,
			 Mrs. Christensen,
			 Mr. Farr, Mr. Moran, Mr. Lewis
			 of Georgia, Ms. Pingree of
			 Maine, Ms. Richardson, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To prohibit discrimination in employment on the basis of
		  an individual’s status or history of unemployment.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Employment Opportunity Act of
			 2011.
		2.Findings and
			 purpose
			(a)FindingsCongress finds that denial of employment
			 opportunities to individuals because they are or have been unemployed is
			 discriminatory and burdens commerce by—
				(1)reducing personal
			 consumption and undermining economic stability and growth;
				(2)squandering human
			 capital essential to the Nation’s economic vibrancy and growth;
				(3)increasing demands
			 for State and Federal unemployment insurance benefits, reducing trust fund
			 assets, and leading to higher payroll taxes for employers, cuts in benefits for
			 jobless workers, or both;
				(4)imposing
			 additional burdens on publicly funded health and welfare programs; and
				(5)depressing income,
			 property, and other tax revenues that states, localities and the Federal
			 Government rely on to support operations and institutions essential to
			 commerce.
				(b)PurposeThe
			 purpose of this Act is to prohibit consideration of an individual’s status as
			 unemployed in screening for or filling positions except where a requirement
			 related to employment status is a bona fide occupational qualification
			 reasonably necessary to successful performance in the job and to eliminate the
			 burdens imposed on commerce by excluding such individuals from
			 employment.
			3.DefinitionsAs used in this Act—
			(1)the term
			 employer means any person engaged in commerce or any industry or
			 activity affecting commerce who has 15 or more employees for each working day
			 in each of 20 or more calendar weeks in the current or preceding calendar year,
			 and includes—
				(A)any person who
			 acts, directly or indirectly, in the interest of an employer with respect to
			 employing individuals to work for the employer; and
				(B)any successor in
			 interest of an employer.
				(2)the term employment agency
			 means any person regularly undertaking with or without compensation to procure
			 employees for an employer or to procure for individuals opportunities to work
			 for an employer and includes an agent of such a person, and includes any person
			 who maintains an Internet website that publishes advertisements or
			 announcements of job openings;
			(3)the term affected individual
			 means any person who was refused consideration for employment or was not hired
			 by an employer because of the person’s current employment status, or any person
			 who was not considered, screened, or referred for employment opportunities by
			 an employment agency because of the person’s current employment status;
			(4)the term
			 status as unemployed means an individual’s present or past
			 unemployment regardless of the length of time such individual was unemployed;
			 and
			(5)the term
			 Secretary means the Secretary of Labor.
			4.Prohibited
			 acts
			(a)EmployersIt
			 shall be an unlawful practice for an employer to—
				(1)refuse to consider
			 for employment or refuse to offer employment to an individual because of the
			 individual’s status as unemployed;
				(2)publish in print,
			 on the Internet, or in any other medium, an advertisement or announcement for
			 any job that includes—
					(A)any provision stating or indicating that an
			 individual’s status as unemployed disqualifies the individual for a job;
			 and
					(B)any provision stating or indicating that an
			 employer will not consider an applicant for employment based on that
			 individual’s status as unemployed; and
					(3)direct or request that an employment agency
			 take an individual’s status as unemployed into account in screening or
			 referring applicants for employment.
				(b)Employment
			 agenciesIt shall be an unlawful practice for an employment
			 agency to—
				(1)refuse to consider or refer an individual
			 for employment based on the individual’s status as unemployed;
				(2)limit, segregate, or classify individuals
			 in any manner that may limit their access to information about jobs or referral
			 for consideration of jobs because of their status as unemployed; or
				(3)publish, in print
			 or on the Internet or in any other medium, an advertisement or announcement for
			 any job vacancy that includes—
					(A)any provision stating or indicating that an
			 individual’s status as unemployed disqualifies the individual for a job;
			 and
					(B)any provision stating or indicating that an
			 employer will not consider individuals for employment based on that
			 individual’s status as unemployed.
					(c)Interference
			 with rights, proceedings or inquiriesIt shall be unlawful for any employer or
			 employment agency to—
				(1)interfere with,
			 restrain, or deny the exercise of or the attempt to exercise, any right
			 provided under this Act; or
				(2)refuse to hire, to discharge, or in any
			 other manner to discriminate against any individual because such
			 individual—
					(A)opposed any
			 practice made unlawful by this Act;
					(B)has filed any
			 charge, or has instituted or caused to be instituted any proceeding, under or
			 related to this Act;
					(C)has given, or is
			 about to give, any information in connection with any inquiry or proceeding
			 relating to any right provided under this Act; or
					(D)has testified, or
			 is about to testify, in any inquiry or proceeding relating to any right
			 provided under this Act.
					(d)Bona fide
			 occupational qualificationNotwithstanding any other provision of this
			 Act, consideration by an employer or employment agency of an individual’s
			 status as unemployed shall not be an unlawful employment practice where an
			 individual’s employment in a similar or related job for a period of time
			 reasonably proximate to the hiring of such individual is a bona fide
			 occupational qualification reasonably necessary to successful performance of
			 the job that is being filled.
			5.Enforcement
			(a)Civil action by
			 individual
				(1)Liability for
			 employers and employment agenciesAny employer or employment
			 agency that violates section 4(a) and (b) shall be liable to any affected
			 individual—
					(A)for actual damages
			 equal to—
						(i)the
			 amount of—
							(I)any wages, salary,
			 employment benefits, or other compensation denied or lost to such individual by
			 reason of the violation; or
							(II)in a case in
			 which wages, salary, employment benefits, or other compensation have not been
			 denied or lost to the individual, any actual monetary losses sustained by the
			 individual as a direct result of the violation or a civil penalty of $1,000 per
			 violation per day, whichever is greater;
							(ii)the
			 interest on the amount described in clause (i) calculated at the prevailing
			 rate; and
						(iii)an
			 additional amount as liquidated damages equal to the sum of the amount
			 described in clause (i) and the interest described in clause (ii), except that
			 if an employer or employment agency that has violated section 4 proves to the
			 satisfaction of the court that the act or omission that violated section 4 was
			 in good faith and that the employer had reasonable grounds for believing that
			 the act or omission was not a violation of section 4, such court may, in its
			 discretion, reduce the amount of the liability to the amount and interest
			 determined under clauses (i) and (ii), respectively; and
						(B)for such equitable
			 relief as may be appropriate, including employment and compensatory and
			 punitive damages.
					(2)Right of
			 actionAn action to recover the damages or equitable relief
			 prescribed in paragraph (1) of this subsection may be maintained against any
			 employer or employment agency in any Federal or State court of competent
			 jurisdiction by any one or more persons for and in behalf of—
					(A)the affected
			 individual; or
					(B)the affected
			 individual and other individuals similarly situated.
					(3)Fees and
			 costsThe court in such an action shall, in addition to any
			 judgment awarded to the plaintiff, allow a reasonable attorney’s fee,
			 reasonable expert witness fees, and other costs of the action to be paid by the
			 defendant.
				(4)LimitationsThe
			 right provided by paragraph (2) of this subsection to bring an action by or on
			 behalf of any affected individual shall terminate—
					(A)on the filing of a
			 complaint by the Secretary in an action under subsection (d) in which restraint
			 is sought of any violation of section 4; or
					(B)on the filing of a
			 complaint by the Secretary in an action under subsection (b) in which a
			 recovery is sought of the damages described in paragraph (1)(A) owing to an
			 affected individual by an employer or employment agency liable under paragraph
			 (1), unless the action described in subparagraph (A) or (B) is dismissed
			 without prejudice on motion of the Secretary.
					(b)Action by the
			 Secretary
				(1)Administrative
			 actionThe Secretary shall receive, investigate, and attempt to
			 resolve complaints of violations of section 4 in the same manner that the
			 Secretary receives, investigates, and attempts to resolve complaints of
			 violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206 and 207).
				(2)Civil
			 actionThe Secretary may bring an action in any court of
			 competent jurisdiction—
					(A)to enjoin
			 violations of this title and seek other relief going forward necessary to
			 prevent future violations;
					(B)to recover—
						(i)the
			 damages described in subsection (a)(1)(A);
						(ii)in
			 the case of a violation of section 4(c), a civil penalty of not less than $250
			 per violation; or
						(iii)such other
			 equitable relief the Court deems appropriate.
						(3)Sums
			 recoveredAny sums recovered by the Secretary pursuant to
			 paragraph (2)(A) shall be held in a special deposit account and shall be paid,
			 on order of the Secretary, directly to each affected individual. Any such sums
			 recovered pursuant to paragraph (2)(A) that are not paid to an affected
			 individual because of inability to do so within a period of 3 years and any
			 sums recovered pursuant to paragraph (2)(B) shall be deposited into the
			 Treasury of the United States as miscellaneous receipts.
				(c)Limitation
				(1)In
			 generalExcept as provided in paragraph (2), an action under
			 subsection (a) may be brought not later than 2 years after the date of the last
			 event constituting the alleged violation for which the action is brought,
			 provided that the limitations for filing an action shall be tolled during the
			 period that the Secretary is considering a complaint against any defendant
			 named in a complaint filed with the Secretary under subsection (b)(1)
			 above.
				(2)Willful
			 violationIn the case of such action brought for a willful
			 violation of section 4, such action may be brought within 3 years of the date
			 of the last event constituting the alleged violation for which such action is
			 brought, provided that the limitations for filing an action by an individual
			 shall be tolled during the period that the Secretary is considering a complaint
			 pursuant to subsection (b)(1).
				(3)CommencementIn
			 determining when an action is commenced by the Secretary under this section for
			 the purposes of this subsection, it shall be considered to be commenced on the
			 date when the Secretary files a complaint in a court of competent
			 jurisdiction.
				(d)Action for
			 injunction by SecretaryThe district courts of the United States
			 shall have jurisdiction, for cause shown, in an action brought by the
			 Secretary—
				(1)to restrain
			 violations of section 4; and
				(2)to award such
			 other equitable relief as may be appropriate, including employment and monetary
			 damages.
				(e)Solicitor of
			 LaborThe Solicitor of Labor may appear for and represent the
			 Secretary on any litigation brought under this section.
			
